DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-15, 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Deliou et al [US 2017/0280688] 
Claim 1.  A tag (the NFC tag 300 attached to ear of animal 80, see Figs. 7B-1, 7B-2, 7C-2, para [0067, 0152, 0156]) for attachment to an animal, comprising: a transmitter unit for generating a transmitter signal; a first antenna unit (the coil antenna 67B, see Figs. 7B-1, 7B-2, 7C-2, par [0066-0068]) connected with the transmitter unit, for emitting the transmitter signal; 
an energy source (the battery, see para [0073]) for providing electrical energy to at least the transmitter unit; and
a housing (the tag housing fastened to the ear of animal 80 by the rivet 602, 725), see Figs. 3A-3D, 7A-4, 7A-5, 7B-1, para [0082-0085, 0149, 0153]) in which the transmitter unit, antenna unit and the energy source are included, the housing being provided with an attachment opening for receiving there through an attachment element for attachment of the tag to the animal, 

the antenna unit being provided with a conductive wire comprising the at least one first winding, the conductive wire on one side comprising a connection side which is connected with the transmitter unit and on the other side comprising a free end (the coil antenna 67B is winding around the rivet 602, 725 having one end connect to the NFC chip 302 via the solder wire 204 and an open end at the other side, see Figs. 3A-1, 3A-2, 7C-2, para [0100, 0156]).

Claim 2.  The tag according to claim 1, wherein the at least one first winding of the first antenna unit is configured to form a magnetic axis which substantially corresponds to an axial length of the attachment opening and/or to an axial length of the attachment element when the attachment element is received by the opening (the coil antenna 67A and/or 67B could be provided with a ferro-magnetic core, see Figs. 3A-2, 7C-2, para [0105]). 

Claim 3.  The tag according to claim 1, wherein the at least one first winding comprises a multiplicity of first windings which in combination form a helix (see Fig. 7C-2).

Claim 4.  The tag according to claim 3, wherein an axial length of the helix formed by the first windings substantially corresponds to an axial length of the attachment opening and/or to an axial length of the attachment element when the attachment element is 

Claim 5.  The tag according to claim 1, wherein the attachment opening is provided outside a center of gravity of the tag (see Figs. 7A-5, 7B-2).

Claim 6.  The tag according to claim 1, wherein the housing comprises a substantially disc-shaped body part, the attachment opening being provided outside a center of the disc-shaped body part and being provided-in particular outside the disc-shaped body part (the tag 200 or 300 comprises a circular or elliptical shaped, see Figs. 6, para [0139]).

Claim 7.  The tag according to claim 1, wherein the tag is further provided with a processor (the MCU 435 and the power-harvester module 410, see Fig. 3D, para [0114-0118]) for generating information with which the transmitter signal is modulated by the transmitter unit, wherein the processor is included in the housing and wherein in particular, in use, the energy source provides the processor with energy for the operation of the processor.

Claim 8.  The tag according to claim 7, wherein the tag is further provided with at least one sensor system which is connected with the processor for generating at least a part of the information (the activity tracker, medical needs, and/or GPS receiver, see Fig. 3, para [0127, 0128]).

Claim 9.  The tag according to claim 8, wherein the sensor system comprises at least one of a temperature sensor, heart rhythm sensor, biosensor, a GPS sensor or G sensor (the activity tracker, medical needs, and/or GPS receiver, see para [0127, 0128]).

Claim 10.  The tag according to claim 1, wherein the tag is further provided with at least one receiver unit (the RFID tag 200 and/or NFC tag 300 include a receiving antenna 67A/67B and GPS receiver, see Figs. 1, 3B-1, 7D-3, para [0088, 0217]) which is included in the housing and is connected with the antenna unit, wherein in use, the energy source provides the receiver unit with energy for the operation of the receiver unit.

Claim 11.  The tag according to claim 1, wherein at least diameter of the at least one winding of the first antenna unit is at most 3 times the maximum diameter of the attachment opening (the diameter of the winding coil antenna 67B is generally 3 times larger than of the opening rivet 602, see Fig. 7C-2).

Claim 12.  The tag according to claim 1, wherein the tag is further provided with the attachment element, wherein the attachment element is provided with a pin which, in use, extends through the attachment opening, wherein the pin comprises a rigid part which is made of metal and/or glass-filled plastic (the metal/plastic fasteners 720, 730 

Claim 13.  The tag according to claim 12, wherein the pin is in the form of an arrow-shaped rod, wherein the arrow-shaped rod comprises an arrow head and an arrow body, wherein the axial length of the arrow body is approximately equal to the axial length of the attachment opening (the rivet point 602, 725 comprises arrow body, see Figs. 7A-4, 7C-2, para [01

Claim 14.  The tag according to claim 13, wherein the attachment element comprises a base, wherein the pin extends from the base in a direction directed away from the base, wherein, in use, the base and an outer surface of the housing form opposite clamp surfaces for clamping there between a part of the body of the animal (the rivet point 602,725 and receptacle 720, 730 for attaching to the animal ear, see Figs. 1, 7A-4, 7A-5, para [0148-0153]).

Claim 15.  The tag according to claim 1, wherein the first antenna unit is configured to emit the transmitter signal at a frequency which is less than 2.5 GHz (the transmitting frequencies of 13.56 MHz and/or 916 MHz, see para [0102, 0103]).

Claim 17.  The tag according to claim 1, wherein the transmitter signal contains information about the identification of the tag (the system 100 includes RFID tag 200 and/or NFC tag 300, see Fig. 1, para [0069]).

Claim 18.  The tag according to claim 1, wherein the housing is made substantially of a plastic (the plastic NFC tag 300, see Fig. 3A-2, para [0094]).

Claim 19.  The tag according to claim 1, wherein the energy source comprises at least one of a battery (the battery, see para [0073]) and a resonant circuit (the voltage regulator 430 to provide smooth DC voltage from the power harvester module 410, see Fig. 3D, para [0115]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Deliou et al [US 2017/0280688] in view of Janning [US 5,241,923] 
Claim 16.  Deliou et al fails to disclose the first antenna unit is configured to irradiate at least one receiver with the transmitter signal for determining the position of the tag with the aid of the at least one receiver.  However, Deliou et al discloses the RFID tag 200 or NCS tag 300 includes information related to the collar, including lot number, manufacturing date, pharmaceutical compound, pharmaceutical compound lot number, 
Janning suggests that the system 10 for control of animal 12 comprising at least one transponder 15 operable to receive a first signal and, in response to receiving said first signal, to transmit a second signal distinguishable from said first signal, said at least one transponder being positionable to define the location of a boundary for the animal (see Figs. 1-3, col. 8, lines 33-55, col. 18, lines 47-52).  Therefore, it would have been obvious to one skill in the art before the effective file date of the invention to implement the determining animal/tag position by the receiver and transmitter signals of Janning to the RFID tag and/or NCS tag of Deliou et al for quickly tracking position location of an animal wearing the tag with accuracy and reliable position information for preventing of lost animal or pet.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Urbas et al discloses the antenna for programming a transponder in a partially shielded housing includes a non-metal spindle having a slot therein. The slot is adapted to receive the shielded housing containing the transponder. An exciter coil assembly is wound about the spindle so that the spindle positions the transponder relative to the exciter coil assembly so that the coil of the transponder antenna is coaxially aligned with the coil of the programming antenna.	[US 5,650,778]
Jeppensen discloses the system and method are disclosed for tracking animals, which may include production animals as well as pets. The system and method may comprise a tag system that is attached to an animal that generally has at least a near-field-communication (NFC) tag. The tag system comprises at least an NFC tag and a radio-frequency identification (RFID) tag. For NFC tags, such tags may be read with a portable computing device, such as a mobile telephone running NFC reader application software. The phone may communicate with a communications network and ultimately a computer server in order to relay information received from a respective electronic tag. The electronic tags may be fastened, embedded, or ingested by an animal. The electronic tags may be part of a mechanical coupling. Each mechanical coupling may comprise a different structure depending on the whether the tags are fastened to, embedded in, or ingested by the animal.		[US 2011/0248830]

Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 AM to 3:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should 


/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
11/11/2021